UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52091 GEOVAX LABS, INC. (Exact name of Registrant as specified in its charter) Delaware 87-0455038 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 1900 Lake Park Drive Suite 380 Smyrna, Georgia (Address of principal executive offices) (Zip Code) (678) 384-7220 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See the definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.: Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YesoNo x As of August 12, 2011, 15,784,091 shares of the Registrant’s common stock, $.001 par value, were issued and outstanding. GEOVAX LABS, INC. Index Page Part I – FINANCIAL INFORMATION Item 1 Condensed Consolidated Financial Statements: Condensed Consolidated Balance Sheets as ofJune 30, 2011 (unaudited) and December 31, 2010 1 Condensed Consolidated Statements of Operations for the three month and six month periods ended June 30, 2011 and 2010 and for the period from inception (June 27, 2001) toJune 30, 2011 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for thesix month periods ended June 30, 2011 and 2010 and for the period from inception (June 27, 2001) toJune 30, 2011 (unaudited) 3 Notes to Condensed Consolidated Financial Statements (unaudited) 4 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3 Quantitative and Qualitative Disclosures about Market Risk 11 Item 4 Controls and Procedures 12 Part II – OTHER INFORMATION Item 1 Legal Proceedings 12 Item 1A Risk Factors 12 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3 Defaults Upon Senior Securities 13 Item 4 Removed and Reserved 13 Item 5 Other Information 13 Item 6 Exhibits 13 SIGNATURES 14 Part 1 FINANCIAL INFORMATION Item 1Financial Statements GEOVAX LABS, INC. (A DEVELOPMENT-STAGE ENTERPRISE) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Grant funds receivable Prepaid expenses and other Total current assets Property and equipment, net of accumulated depreciation and amortization of $313,695 and $271,953 at June 30, 2011 and December 31, 2010, respectively Other assets: Licenses, net of accumulated amortization of $196,489 and $184,047 at June 30, 2011 and December 31, 2010, respectively Deferred offering costs Deposits and other Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Amounts payable to Emory University (a related party) 182,980 Total current liabilities 730,611 Commitments (Note 4) Stockholders’ equity: Common stock, $.001 par value, 40,000,000 shares authorized; 15,751,833 and 15,654,846 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 1 GEOVAX LABS, INC. (A DEVELOPMENT-STAGE ENTERPRISE) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended From Inception June 30, June 30, (June 27,2001) to June 30, 2011 Grant revenue $ Operating expenses: Research and development General and administrative Total operating expenses Loss from operations ) Other income (expense): Interest income Interest expense - ) Total other income (expense) Net loss $ ) $ ) $ ) $ ) $ ) Basic and diluted: Loss per common share $ ) $ ) $ ) $ ) $ ) Weighted average shares outstanding See accompanying notes to condensed consolidated financial statements. 2 GEOVAX LABS, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) From Inception Six MonthsEnded June 30, (June 27, 2001) to June 30, 2011 Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Accretion of preferred stock redemption value - - Stock-based compensation expense Changes in assets and liabilities: Grant funds receivable ) ) ) Prepaid expenses and other current assets ) ) Deposits and other assets - ) ) Accounts payable and accrued expenses Total adjustments Net cash used in operating activities ) ) ) Cash flows from investing activities: Purchase of property and equipment - - ) Proceeds from sale of property and equipment - - Net cash used in investing activities - - ) Cash flows from financing activities: Net proceeds from sale of common stock - - Net proceeds from sale of preferred stock - - Costs associated with planned stock offering ) ) ) Net cash provided (used) by financing activities ) ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ $ $ Supplemental disclosure of cash flow information: Interest paid $
